Citation Nr: 1120111	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  09-41 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel






INTRODUCTION

The Veteran had active military service from August 1968 to May 1971.

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2009 rating decision. 

The Board notes that when a claimant makes a claim, he is typically seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  In this case, the Veteran's claim for a psychiatric disability other than PTSD was denied by a July 1976 decision, which the Veteran did not appeal.  In December 2008, the Veteran filed a claim seeking service connection for specifically PTSD.  The Veteran did not indicate that he wished to reopen his previously denied claim for an acquired psychiatric disability, other than PTSD.  It is also clear from the Veteran's provision of a stressor statement that he is clear about the difference in requirements for establishing service connection for PTSD versus for an acquired psychiatric disability, other than PTSD.  As such, the Board will limit its adjudication to service connection for PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A review of the evidence shows several VA treatment records which contain a diagnosis of PTSD.  At least one diagnosis links that to combat, although the Veteran's stressor statement did not identify a combat incident, and indeed, he served in Vietnam only for a period of approximately 3 weeks, before transferring to Japan for treatment of a non-combat related thumb injury.  Thus, the basis for the diagnosis in these records is not clear.  

In addition, the evidence shows the Veteran was psychiatrically examined in connection with his claim in August 2009, and while that did not conclude with a diagnosis of PTSD, the report's narrative suggests the examiner was under the impression it was unnecessary for him to ascertain whether the Veteran's symptoms also met the criteria for PTSD.  

Given the presence of a PTSD diagnosis in treatment records, and the ambiguity contained in the August 2009 VA examination report, additional development is necessary as detailed below:  

1.  Obtain copies of the records of the Veteran's VA psychiatric treatment from April 2009 to the present.

2.  Then, return the Veteran's claims file to the VA examiner who conducted the August 2009 VA examination, or if he is unavailable to another qualified individual.  This person should determine whether the Veteran currently, or for any distinct period since December 2008, meets the DSM-IV criteria for a diagnosis of PTSD.  In making this determination, the examiner should address the diagnoses of PTSD that are included in the Veteran's VA treatment records.  If it is necessary to examine the Veteran again in order to address this question, that should be arranged.  In any event, a complete rationale should be provided for any opinion expressed.  

3.  Thereafter, the claim should be readjudicated.  If it remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).





